        CASE 0:15-cr-00344-MJD-JSM Doc. 93 Filed 01/19/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 15-344 (MJD/JSM)



(1) MARK JAMES HANSON,

                   Defendant.

Angela M. Munoz, Assistant United States Attorney, Counsel for Plaintiff.

Mark James Hanson, pro se.

I.    INTRODUCTION

      This matter is before the Court on Defendant Mark James Hanson’s Pro Se

Motion for Compassionate Release from Custody. [Docket No. 84]

II.   BACKGROUND

      On January 20, 2016, Defendant Mark James Hanson pled guilty to Count 1

of the Superseding Indictment, Possession of Child Pornography, in violation of

18 U.S.C. § 2242(a)(4)(B) and (b)(2). On March 9, 2016, following a bench trial, he




                                         1
           CASE 0:15-cr-00344-MJD-JSM Doc. 93 Filed 01/19/21 Page 2 of 5




was convicted of Count 2, Assault on a Federal Law Enforcement Officer, in

violation of 18 U.S.C. § 111(a) and (b).

       On June 7, 2016, Defendant was sentenced to a term of 132 months,

consisting of 120 months on Count One, Possession of Child Pornography,

followed by a consecutive term of 12 months on Count Two, Assault on a Federal

Officer.

III.   DISCUSSION

       Under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), the Court may, upon a

defendant’s motion following exhaustion of administrative remedies or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier, “reduce the term of imprisonment (and may impose

a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. § 1B1.13. Pursuant to this policy statement, when deciding
                                           2
        CASE 0:15-cr-00344-MJD-JSM Doc. 93 Filed 01/19/21 Page 3 of 5




a motion for a sentence reduction under § 3582(c), the Court must determine

whether extraordinary and compelling reasons exist to warrant such relief,

whether the defendant is a danger to the safety of any other person or to the

community, and whether a sentence reduction is consistent with the policy

statement. U.S.S.G. § 1B1.13. This policy statement also defines “extraordinary

and compelling reasons” due to medical condition of the defendant as follows:

      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).

      Defendant has exhausted administrative remedies. Therefore, the Court

addresses the merits of Defendant’s request.

      The Court finds that Defendant has failed to show “extraordinary and

compelling reasons” due to medical conditions to warrant relief. Defendant



                                         3
        CASE 0:15-cr-00344-MJD-JSM Doc. 93 Filed 01/19/21 Page 4 of 5




suffers from medical conditions, chronic kidney disease and an ileostomy, that

raise his risk of complications from COVID-19. However, Defendant’s condition

is stable, and he is receiving excellent care at FMC Rochester, where he is being

regularly tested for COVID-19.

      Defendant has also failed to demonstrate that he is no longer a danger to

the community. This is Defendant’s second conviction for possession of child

pornography. He previously failed to complete sex offender treatment and has

ongoing anger issues, as demonstrated by his unprovoked and violent attack on

a deputy U.S. Marshal. Defendant is likely to reoffend.

      A sentence reduction in this case would also be contrary to the factors set

forth in 18 U.S.C. § 3553(a). A sentence reduction would not reflect the

seriousness of the offense of conviction, promote respect for the law, or provide a

just punishment. In addition, Defendant has only served approximately half of

his sentence, therefore a sentence reduction would create unwarranted

sentencing disparities among defendants and would not afford adequate

deterrence for the offense committed.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:



                                         4
          CASE 0:15-cr-00344-MJD-JSM Doc. 93 Filed 01/19/21 Page 5 of 5




     1.       Defendant Mark James Hanson’s Pro Se Motion for
              Compassionate Release from Custody [Docket No. 84] is
              DENIED.

     2.       The Government’s Motion to Seal [Docket No. 90] is
              GRANTED and the exhibits [Docket Nos. 91, 92] shall be
              sealed for 30 years (1/19/2051).




Dated: January 19, 2021              s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                        5
